DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weis (4283116, cited by Applicant), Weis hereinafter.
Regarding claim 1, Weis discloses an optical combiner, comprising a rotating mirror (24, col. 3, lines 59-61, fig. 2) configured to rotate through a range of angular displacement, wherein: during a first time period, the rotating mirror (24) is disposed at a first angular displacement (col. 4, lines 9-11), and configured to receive a first incident light beam (41, col. 4, lines 40-43, fig. 3) and provide a first output light beam along an output optical axis; and during a second time period, the rotating mirror (24) is disposed at a second angular displacement, and configured to receive a second incident light beam (42) and provide a second output light beam along the output optical axis; whereby the optical combiner is configured to provide a time sequential collimated combined light beam (col. 3, lines 54-56).
claim 9, Weis discloses a method for combining light beams from multiple light sources, comprising: during a first time period, disposing a rotating mirror (24, col. 3, lines 59-61, fig. 2) at a first angular displacement (col. 4, lines 9-11), and receiving a first incident light beam (41, col. 4, lines 40-43, fig. 3) to provide a first output light beam along an output optical axis; during a second time period, disposing the rotating mirror (24) at a second angular displacement, and receiving a second incident light beam (42) to provide a second output light beam along the output optical axis; and repeating above processes to provide a time sequential collimated combined  output light beam along the output optical axis (col. 3, lines 54-56).
Regarding claim 10, Weis discloses that during a third time period, disposing the rotating mirror (24) at a third angular displacement, and receiving a third incident light beam to provide a third output light beam along the output optical axis (col. 4, Lines 61-68; fig. 3, synchronizing mechanism 46 is connected to pulsed lasers 41-44 and driving mechanism 28 such that each of the pulsed lasers emits a pulse at a time corresponding with the proper angular orientation of reflecting surface 32 to produce a single output beam 48 [each beam from lasers 41-44 is reflected from surface 32 of mirror 24 along axis at output beam 48 at a particular time with mirror 24 rotated at a particular angular displacement]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weis (4283116, cited by Applicant), Weis hereinafter, in view of Stewart Jr. (4186899, cited by Applicant), Stewart hereinafter.
Regarding claim 2, Weis discloses the claimed invention according to claim 1.
However, Weis fails to exemplify that the rotating mirror is configured to dither the first output light beam and the second output light beam.
In the same field of endeavor, Stewart discloses a rotating mirror (6, col. 3, line 61-66, fig. 1) is configured to dither the first output light beam (col. 6, lines 36-40) and the second output light beam (col. 6, lines 40-45), in order to improve the output optics and providing a light output with a more even distribution and combination of the component light sources.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have a rotating mirror configured to dither the first output light beam and the second output light beam as taught by Stewart in the device of Weis, in order to improve the output optics and providing a light output with a more even distribution and combination of the component light sources.
Regarding claim 11, Weis discloses the claimed invention according to claim 9.
However, Weis fails to exemplify that the rotating mirror is configured to dither the first output light beam and the second output light beam.
In the same field of endeavor, Stewart discloses a rotating mirror (6, col. 3, line 61-66, fig. 1) is configured to dither the first output light beam (col. 6, lines 36-40) and the second output light beam (col. 6, lines 40-45), in order to improve the output optics 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have a rotating mirror configured to dither the first output light beam and the second output light beam as taught by Stewart in the device of Weis, in order to improve the output optics and providing a light output with a more even distribution and combination of the component light sources.

Claims 3-4, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weis (4283116, cited by Applicant), Weis hereinafter, in view of Watson et al. (20050231808, cited by Applicant), Watson hereinafter.
Regarding claim 3, Weis discloses an input assembly configured to: provide the first light beam (col. 4, lines 37-43; fig. 3) to the rotating mirror (24, col. 3, lines 50-61); and to provide the second light beam (col. 4, lines 37-43) to the rotating mirror (24).
However, Weis fails to exemplify an input mirror assembly configured to: receive a first input light beam and a second input light beam from a first light source and a second light source, respectively; reflect the first input light beam to form a first reflected light beam; and reflect the second input light beam to form a second reflected light beam.
In the same field of endeavor, Watson discloses an input mirror assembly configured to: receive a first input light beam (104, ¶ [0029], fig. 1) and a second input light beam (106, ¶ [0030]) from a first light source (328, ¶ [0033], fig. 3) and a second light source (330), respectively; reflect the first input light beam to form a first reflected light beam (reflected light beam 104 ¶ [0029]); and reflect the second input light beam to 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have an input mirror assembly configured to: receive a first input light beam and a second input light beam from a first light source and a second light source, respectively; reflect the first input light beam to form a first reflected light beam; and reflect the second input light beam to form a second reflected light beam as taught by Watson in the device of Weis, in order to provide a beam combiner with an input mirror assembly for combining different colored light into one beam.
Regarding claim 4, Weis discloses that the input assembly comprises: the first light source (41, col. 4, Lines 37-43; fig. 3) configured to emit the first input light beam from the first light source and direct the first light beam to the rotating mirror (24) during the first time period when the rotating mirror (24) is at the first angular displacement (col. 4, lines 61-68; fig. 3, synchronizing mechanism 46 is connected to pulsed lasers 41-44 and driving mechanism 28 such that each of the pulsed lasers emits a pulse at a time corresponding with the proper angular orientation of reflecting surface 32 to produce a single output beam 48 [each beam from lasers 41-44 is reflected from surface 32 of mirror 24 along axis at output beam 48 at a particular time with mirror 24 rotated at a particular angular displacement]); and the second light source (42, col. 4, lines 37-43, fig. 3) configured to emit the second input light beam from the second light source and direct the second light beam to the rotating mirror (24) during the second time period when the rotating mirror (24) is at the second angular displacement (col. 4, 
However, Weis fails to exemplify that the input mirror assembly comprising: a first input mirror disposed in a first light path between the output beam and the first light source, wherein the first reflected light beam forms the first incident light beam to the output beam; and a second input mirror disposed in a second light path between the output beam and the second light source, wherein the second reflected light beam forms the second incident light beam to the output beam.
In the same field of endeavor, Watson discloses an input mirror assembly comprising: a first input mirror disposed in a first light path (318, ¶ [0029]) between the output beam (302, ¶ [0034]) and the first light source (328, ¶ [0033]), wherein the first reflected light beam forms the first incident light beam (318) to the output beam (302); and a second input mirror disposed in a second light path (reflected light beam 106 ¶ [0030]) between the output beam (302) and the second light source (330, ¶ [0033]), wherein the second reflected light beam forms the second incident light beam (106) to the output beam (302), in order to provide a beam combiner with an input mirror assembly for combining different colored light into one beam.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have an input mirror assembly comprising: a first input mirror disposed in a first light path between the output beam 
Regarding claim 8, Weis discloses the claimed invention according to claim 1.
However, Weis fails to exemplify an RGB (Red Green Blue) illuminator, comprising the optical combiner of claim 1, a red laser light source, a green laser light source, and a blue laser light source.
In the same field of endeavor, Watson discloses an RGB (Red Green Blue) illuminator, comprising: a red laser light source (328, ¶ [0036]), a green laser light source (330, ¶ [0027]), and a blue laser light source (332, ¶ [0038]), in order to provide a beam combiner with an input mirror assembly for combining different colored light into one beam.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have an RGB (Red Green Blue) illuminator, comprising the optical combiner of claim 1, a red laser light source, a green laser light source, and a blue laser light source as taught by Watson in the device of Weis, in order to provide a beam combiner with an input mirror assembly for combining different colored light into one beam.
Regarding claim 12, Weis discloses an input assembly; the first input light beam (41, col. 4, Lines 37-43; fig. 3) to form a first light beam to the rotating mirror (24), using 
However, Weis fails to exemplify receiving a first input light beam and a second input light beam from a first light source and a second light source, respectively, using an input mirror assembly; reflecting the first input light beam to form a first reflected light beam to provide the first incident light beam to the output beam, using the input mirror assembly; and reflecting the second input light beam to form a second reflected light beam to provide the first incident light beam to the output beam, using the input mirror assembly.
In the same field of endeavor, Watson discloses receiving a first input light beam (104, ¶ [0029)) and a second input light beam (106, ¶ [0030]) from a first light source (328, ¶ [0033]) and a second light source (330, ¶ [0033]), respectively, using an input mirror assembly (¶ [0041]: the reflectors 318, 322, and 326 [mirror assembly]); reflecting the first input light beam to form a first reflected light beam (reflected light beam 104, ¶ [0029]) to provide the first incident light beam to the output beam (302 [0034]), using the input mirror assembly; and reflecting the second input light beam to form a second reflected light beam (reflected light beam 106, ¶ [0030]) to provide the first incident light beam to the output beam (302, ¶ [0034]), using the input mirror assembly (¶ [0041]: the reflectors 318, 322, and 326 [mirror assembly]), in order to provide a beam combiner with an input mirror assembly for combining different colored light into one beam.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to receive a first input light beam and a second input light beam from a first light source and a second light source, respectively, using an input mirror assembly; reflecting the first input light beam to form 
Regarding claim 13, Weis discloses that the input assembly comprises: the first light source (41 col. 4, lines 37-43; fig. 3) configured to emit the first input light beam emitted from the first light source (41) and direct the first light beam to the rotating mirror (24) during the first time period when the rotating mirror (24) is at the first angular displacement (col. 4, lines 61-68; fig. 3, synchronizing mechanism 46 is connected to pulsed lasers 41-44 and driving mechanism 28 such that each of the pulsed lasers emits a pulse at a time corresponding with the proper angular orientation of reflecting surface 32 to produce a single output beam 48 [each beam from lasers 41-44 is reflected from surface 32 of mirror 24 along axis at output beam 48 at a particular time with mirror 24 rotated at a particular angular displacement)); and the second light source (42, col. 4, lines 37-43; fig. 3) configured to emit the second input light beam emitted from the second light source and direct the second light beam to the rotating mirror (24) during the second time period when the rotating mirror (24) is at the second angular displacement (col. 4, lines 61-68; fig. 3, synchronizing mechanism 46 is connected to pulsed lasers 41-44 and driving mechanism 28 such that each of the pulsed lasers emits a pulse at a time corresponding with the proper angular orientation of reflecting surface 32 to produce a single output beam 48 [each beam from lasers 41-
However, Weis fails to exemplify that the input mirror assembly comprising: a first input mirror disposed in a first light path between the output beam and the first light source, wherein the first reflected light beam forms the first incident light beam to the output beam; and a second input mirror disposed in a second light path between the output beam and the second light source, wherein the second reflected light beam forms the second incident light beam to the output beam.
In the same field of endeavor, Watson discloses an input mirror assembly comprising: a first input mirror (318, ¶ [0029]) disposed in a first light path (reflected beam 104) between the output beam (302 ¶ [0034]) and the first light source (328 ¶ [0033]), wherein the first reflected light beam forms the first incident light beam (reflected beam 104, ¶ [0029]) to the output beam (302 ¶ [0034]); and a second input mirror (322, ¶ [0030]) disposed in a second light path (beam 106) between the output beam (302, ¶ [0034]) and the second light source (330, ¶ [0033]), wherein the second reflected light beam (106) forms the second incident light beam (106, ¶ [0030]) to the output beam (302, ¶ [0034]), in order to provide a beam combiner with an input mirror assembly for combining different colored light into one beam.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have the input mirror assembly comprising: a first input mirror disposed in a first light path between the output beam and the first light source, wherein the first reflected light beam forms the first incident light beam to the output beam; and a second input mirror disposed in a second light path between the output beam and the second light source, wherein the second .

Allowable Subject Matter
Claims 5-7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in their respective base claim.
Regarding claim 5, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 5, and specifically comprising the limitation directed to the first input mirror and the second input mirror are collimating and circularizing mirrors.
Regarding claim 6, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 6, and specifically comprising the limitation directed to the input mirror assembly comprises a curved reflective element configured to: reflect the first input light beam emitted from the first light source to the rotating mirror during the first time period when the rotating mirror is at the first angular displacement; and reflect the second input light beam emitted from the second light source to the rotating mirror during the second time period when the rotating mirror is at the second angular displacement.
Regarding claim 7, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 7, and specifically comprising the limitation directed to the curved reflective element comprises discrete prescriptions for each individual incidence location on the curved reflective element.


Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 15, and specifically comprising the limitation directed to an optical combiner, comprising a dichroic mirror assembly including a first dichroic mirror, a second dichroic mirror, and a third dichroic mirror arranged in a stack along an output optical axis, wherein: the first dichroic mirror is configured to reflect light of a first color; the second dichroic mirror is configured to reflect light of a second color and to transmit light of the first color; and the third dichroic mirror is configured to reflect light of a third color and to transmit light of the first color and light of the second color; wherein: the first dichroic mirror is disposed at a first angular displacement and configured to receive a first incident light beam of the first color and provide a first output light beam along the output optical axis; the second dichroic mirror is disposed at a second angular displacement and configured to receive a second incident light beam of the second color and provide a second output light 
Regarding claims 16-20, the claims are allowable for the reasons given in claim 15 because of their dependency status from claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/JOSE M DIAZ/Examiner, Art Unit 2879     
                                                                                                                                                                                                   /Mariceli Santiago/Primary Examiner, Art Unit 2879